     Case 1:20-cv-01248-DAD-EPG Document 14 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTONIO PEREZ,                                     No. 1:20-cv-01248-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   BRYAN PHI, et al.,                                 ACTION
15                      Defendants.                     (Doc. No. 13)
16

17

18           Plaintiff Antonio Perez is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 3, 2020, the assigned magistrate judge issued a screening order that

22   required plaintiff to either file an amended complaint or notify the court of his intention to stand

23   on his original complaint. (Doc. No. 10.) The screening order informed plaintiff that if he chose

24   to stand on his original complaint, the magistrate judge would issue findings and

25   recommendations recommending the dismissal of the action consistent with the reasoning set

26   forth in the screening order. (Id. at 11.) On November 30, 2020, plaintiff filed a notice of his

27   intent to stand on his complaint. (Doc. No. 11.)

28   /////
                                                        1
     Case 1:20-cv-01248-DAD-EPG Document 14 Filed 01/13/21 Page 2 of 3


 1           Subsequently, the assigned magistrate judge issued findings and recommendations on

 2   December 1, 2020, recommending the dismissal of the action for failure to state a cognizable

 3   claim. (Doc. No. 13.) The findings and recommendations were served on plaintiff and contained

 4   notice that any objections thereto were to be filed within twenty-one (21) days of the date of

 5   service and captioned “Objections to Magistrate Judge’s Findings and Recommendations.” (Id. at

 6   11.) To date, plaintiff has not filed objections to the pending finding and recommendations, and

 7   the time in which to do so has now passed. However, it appears that plaintiff included his

 8   objections to the findings and recommendations in his notice of his intention to stand on his

 9   complaint (Doc. No. 11.)

10           In an abundance of caution, the undersigned has reviewed plaintiff’s objections included

11   in his notice to stand on his complaint. In that notice, plaintiff asserts that he sufficiently alleged

12   in his complaint that defendants knew plaintiff “had a serious medical need but failed to address

13   that need.” (Id. at 1.) He alleges, for the first time, that defendants were aware that plaintiff was

14   informed as a child that he “had something on [the] left side of [his] brain which cause[d] the

15   seizures” that he suffered as a child. (Id. at 1–2.) Even if such allegations were a sufficient basis

16   upon which to assert defendants’ deliberate indifference in violation of the Eighth Amendment,

17   plaintiff instead chose to stand on the allegations of his original complaint rather than amend his

18   complaint to include these new and additional allegations. (Id.) Plaintiff’s objections do not

19   persuade the undersigned that his original complaint contains sufficient factual allegations to

20   “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

23   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

24   magistrate judge’s findings and recommendations are supported by the record and by proper

25   analysis.

26   /////
27   /////

28   /////
                                                        2
     Case 1:20-cv-01248-DAD-EPG Document 14 Filed 01/13/21 Page 3 of 3


 1         Accordingly,

 2         1.    The findings and recommendations issued on December 1, 2020, (Doc. No. 13),

 3               are adopted in full;

 4         2.    This action is dismissed for failure to state a claim; and

 5         3.    The Clerk of Court is directed to close the case.

 6   IT IS SO ORDERED.
 7
        Dated:   January 12, 2021
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
